Citation Nr: 0400539	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for colonic ischemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This appeal arises from a December 2001 rating action that 
denied service connection for hypertension, CAD, and colonic 
ischemia.  A Notice of Disagreement was received later in 
December 2001, and a Statement of the Case (SOC) was issued 
in April 2002.  A Substantive Appeal was received in December 
2002.

In his Substantive Appeal, the veteran requested a hearing 
before RO personnel.    By letter of January 2003, the RO 
notified the veteran that such a hearing had been scheduled 
for him for a date in February.  By letter later in January 
2003, the veteran, through his representative, requested that 
the hearing be re-scheduled.  By letter of March 2003, the RO 
notified the veteran that the requested hearing had been 
scheduled for him later that month.  On the scheduled date of 
the hearing, the veteran cancelled the hearing and accepted 
in lieu thereof an informal conference with a RO Decision 
Review Officer; a copy of the conference report is of record.  
As reflected in the May 2003 Supplemental SOC (SSOC), the RO 
continued the denials of service connection for hypertension, 
CAD, and colonic ischemia.

As explained in more detail below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.  

Appellate review discloses that, in April 2003, a VA 
examination was conducted to obtain a medical opinion as to 
the etiology of the veteran's hypertension, CAD, and colonic 
ischemia, to include the relationship, if any, between those 
disorder and the veteran's service-connected residuals of a 
SFW of the right upper quadrant and Muscle Group XX, with 
RFBs in the right kidney.  Although the VA examiner offered 
some comments regarding the relationship between the 
veteran's hypertension and CAD and his service-connected 
residuals of a SFW of the right upper quadrant and Muscle 
Group XX, with RFBs in the right kidney, the Board finds that 
he did not comment sufficiently regarding the colonic 
ischemia, nor was he requested to comment as to whether the 
veteran had additional disability resulting from the 
aggravation of his non-service-connected hypertension, CAD, 
and colonic ischemia by the service-connected residuals of a 
SFW of the right upper quadrant and Muscle Group XX, with 
RFBs in the right kidney.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) ( holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).  As there is there is no 
medical evidence or opinion that addresses these questions, 
the Board finds that these matters must be remanded to the RO 
to obtain a supplemental statement from the same VA 
physician, if possible, to resolve the secondary service 
connection issues on appeal.  The Board emphasizes that only 
an additional statement based on the current evidence of 
record is sought, not an additional examination of the 
veteran, unless such examination is unavoidable.

Prior to obtaining the supplemental VA medical opinions, the 
RO must obtain and associate with the claims file all records 
of pertinent outstanding medical treatment of the veteran, to 
ensure that the record is complete and that the examiner 
rendering the opinions has his fully-documented medical 
history.  

The record indicates continuing treatment of the veteran for 
the disabilities at issue at the VA Medical Center (VAMC) in 
Altoona, Pennsylvania and at the VA outpatient clinic in 
DuBois, Pennsylvania.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facilities from November 2002 to the present time, following 
the procedures prescribed in 38 C.F.R. § 3.159(c)(2003) as 
regards requesting records from Federal facilities.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another to 
present information and/or evidence pertinent to each of the 
claims on appeal, notifying him that he has a full one year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following action:

1.  The RO should request that the 
Altoona VAMC and the DuBois VA Clinic 
furnish copies of all records of 
treatment and evaluation of the veteran 
for hypertension, CAD, colonic ischemia, 
and residuals of a SFW of the right upper 
quadrant and Muscle Group XX, with RFBs 
in the right kidney, from November 2002 
to the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should return the 
claims file to Oliver T. Andrew, M.D. (if 
available), at the Altoona VAMC for a 
supplemental opinion pertaining to his 
examination of the veteran on April 22, 
2003.  Dr. Andrew should review the 
claims file and render an opinion, 
consistent with sound medical principles, 
as to whether the veteran currently has 
colonic ischemia, and if so, whether it 
is at least as likely as not that it was 
caused or is aggravated by the service-
connected residuals of a SFW of the right 
upper quadrant and Muscle Group XX, with 
RFBs in the right kidney.  He should also 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension or CAD is aggravated by the 
service-connected residuals of a SFW of 
the right upper quadrant and Muscle Group 
XX, with RFBs in the right kidney.  If 
any aggravation of hypertension, CAD, or 
colonic ischemia by the service-connected 
residuals of a SFW of the right upper 
quadrant and Muscle Group XX, with RFBs 
in the right kidney, is found, the doctor 
should provide an estimate as to the 
degree of additional disability resulting 
from the aggravation.    

All clinical findings, together with the 
complete rationale for the opinions 
expressed, should be set forth in a 
printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the service 
connection claims on appeal in light of 
all pertinent evidence and legal 
authority.  

8.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


